In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              ________________

                              NO. 09-19-00286-CV
                              ________________

 PATRICIA HAYES DONALSON, INDEPENDENT EXECUTRIX OF THE
            ESTATE OF GEORGE E. HAYES, Appellant

                                        V.

    JERRY HARRINGTON, INDIVIDUALLY AND AS INDEPENDENT
     EXECUTOR OF THE ESTATE OF BETTY JO HAYES, Appellee
________________________________________________________________________

                On Appeal from the County Court at Law No. 1
                           Jefferson County, Texas
                           Trial Cause No. 117707
________________________________________________________________________

                          MEMORANDUM OPINION

      Patricia Hayes Donalson appeals the trial court’s final judgment based on a

jury verdict in favor of Jerry Harrington. 1 In three issues, Donalson argues: (1)

Harrington is not entitled to attorney’s fees both as a matter of law and based on a




      1
       Jerry Harrington passed away during the pendency of this appeal. The appeal
was abated, and the trial court appointed Thomas Amidee Morgan as the successor
executor of Betty Jo Hayes’s estate.
                                         1
lack of evidence at trial; (2) there is legally and factually insufficient evidence to

support the jury’s findings of zero damages for Harrington’s breach of fiduciary

duty; and (3) there is legally and factually insufficient evidence to support the jury’s

finding of estoppel and ratification as affirmative defenses to Harrington’s breach of

fiduciary duty. Harrington also raises one cross-point on appeal, challenging the

jury’s breach of fiduciary duty findings. For the following reasons, we affirm the

trial court’s judgment.

                                     Background

      The underlying litigation involves a suit for declaratory judgment and will

contest. In 1998, Betty Jo drafted a will leaving everything to her husband, George.

In the event that George predeceased her, half of Betty’s property would go to her

only living son, Harrington, and the other half would go to George’s sister,

Donalson. On November 15, 2016, Betty Jo executed another will, leaving her entire

estate to Harrington. At the time Betty Jo executed this will, the record showed she

suffered from many health problems, including the early stages of Alzheimer’s.

      According to Harrington, Betty Jo wanted to execute a new will, so he found

her a lawyer. Harrington testified that he drove Betty Jo to the lawyer’s office, and

he characterized her mental state as “good” when he took her to execute the will.

Harrington did not tell George that Betty Jo executed a new will. The attorney who

prepared the will also testified at trial. The attorney stated that she visited with Betty

                                            2
Jo before drafting the will and believed Betty Jo understood what she was signing

and where her property was going. The attorney also testified that based on her

observation, Harrington was not trying to get his mother to sign a will in his favor

and in fact, cautioned her to make certain she wanted to do it before she signed. The

attorney also explained that Betty Jo directed all her property to go to Harrington

instead of George, and Betty Jo “was very clear in her intent[.]”

      Betty Jo died on May 4, 2017. Thereafter, Harrington applied to probate the

new will and obtain the issuance of letters testamentary. Harrington also filed a

declaratory judgment action against George, seeking to have the Hayses’ bank

accounts, IRA accounts, and home declared community property, with one-half

belonging to Betty Jo. Harrington also sought injunctive relief to prevent George

from spending or transferring the property. Harrington sought attorney’s fees

pursuant to Texas Civil Practice and Remedies Code section 37.009 and Texas

Probate Code section 352.052.

      George died before trial; his sister and sole heir, Donalson, was named

executrix of his estate. Donalson had also been named as the successor executrix

under Betty Jo’s 1998 will and a contingent beneficiary if George predeceased Betty

Jo. Donalson counterclaimed for declaratory judgment that Harrington committed

fraud and depleted the community estate and sought damages for breach of fiduciary

duty. She also filed a separate opposition seeking to invalidate the November 2016

                                         3
will and to instead have the 1998 will admitted to probate. Prior to trial, Harrington

filed a no evidence motion for summary judgment on his declaratory judgment

action to have the specified property declared community property, which the trial

court granted.

      When Betty Jo died, Harrington was her only living child and George’s

stepson. George and Betty Jo had been married since the late 1970s. George retired

from Gulf States, while Betty Jo retired from Texaco. They also received Social

Security benefits. Both George and Betty Jo suffered from numerous health

problems. Neither of them could drive, and they required assistance from home

health nurses that came into the home multiple times a week. Harrington saw Betty

Jo every day and despite Betty Jo’s health problems, he did not believe there was

anything wrong with her mentally, but he occasionally reported to doctors she was

confused.

      Despite not working for more than eight years, Harrington testified he

obtained employment on a construction job but did not take it so he could take care

of George and Betty Jo, which was what George wanted. Harrington testified that

he took them to see doctors, picked up medications for them, mowed their grass, and

bought groceries for them. He testified that his monthly bills were $1900, and that

was what George paid him per month. The evidence also established that George




                                          4
would sign blank checks and give them to Harrington to fill out. There was also

testimony at trial that George paid for some home repairs to Harrington’s house.

      The trial court submitted thirteen issues to the jury. The jury found that Betty

Jo had testamentary capacity to execute the November 2016 will and Harrington had

not unduly influenced her to execute the will. The jury found that a relationship of

trust and confidence existed between George and Betty Jo and Harrington and that

Harrington failed to comply with that relationship. The jury found that when George

signed the blank checks, he did not have full knowledge of all material facts related

to the breach of fiduciary duty. However, the jury also found that George ratified

Harrington’s conduct after he did obtain full knowledge of the facts and that his

estate was estopped from seeking any damages. The jury found that Harrington acted

in good faith in defending the November 2016 will but found that Donalson did not

act in good faith and with just cause in prosecuting the suit to have the 1998 will

admitted to probate. The jury awarded Donalson zero damages for Harrington’s

breach of fiduciary duty. The jury also awarded Harrington $32,244 in necessary

expenditures, including reasonable attorney’s fees, which the trial court reduced to

$21,150 in the final judgment.




                                          5
                       General Rules of Error Preservation

      In response to each of Donalson’s issues, Harrington argues that she failed to

preserve these complaints for our review. 2 As a prerequisite to presenting a

complaint on appeal, an appellant must show she preserved it by making the

complaint “to the trial court by a timely request, objection, or motion” stating the

grounds for the desired ruling with “sufficient specificity to make the trial court

aware of the complaint, unless the specific grounds were apparent from the

context[.]” Tex. R. App. P. 33.1(a)(1)(A). To preserve factual sufficiency

complaints, a complaint that a jury finding is against the great weight of the

evidence, or a complaint about the inadequacy or excessiveness of damages, the

complaining party must raise them in a motion for new trial. See Tex. R. Civ. P.

324(b)(2), (3), (4). To preserve a legal sufficiency complaint, a party must: (1)

present a motion for instructed verdict or judgment notwithstanding the verdict; (2)

object to the submission of a jury question; (3) present a motion to disregard the

jury’s answer to a vital fact issue; or (4) file a motion for new trial. Cecil v. Smith,

804 S.W.2d 509, 510–11 (Tex. 1991).




      2
        Donalson does not cite where in the record she preserved these complaints,
therefore, we have independently reviewed the record to determine if she preserved
them.
                                        6
                                  Attorney’s Fees

      Donalson complains the trial court erred by awarding attorney’s fees as a

matter of law and due to a “[l]ack of [e]vidence.” The record establishes that in

response to Harrington’s motion for entry of judgment, Donalson objected to the

attorney’s fees award, arguing they were not available under the estates code as a

matter of law, and there was a lack of evidence to support an attorney’s fee award

under the Declaratory Judgment Act.

      Even if we assume Donalson’s objection to Harrington’s motion for entry of

judgment preserved the complaint about the availability of the attorney’s fee award,3

Harrington was still entitled to attorney’s fees pursuant to Texas Civil Practice and

Remedies Code section 37.009. Both parties’ pleadings included causes of action for

declaratory relief. Harrington’s claim for declaratory relief addressed the

characterization of community property, whereas Donalson’s counterclaim for

declaratory relief pertained to reimbursing the estate for money she alleged

Harrington improperly obtained. The trial court resolved the community property

issue prior to trial when it granted Harrington’s partial no evidence motion for



      3
        While we do not determine that this is the case, at least one appellate court
has explained in determining that error had been preserved in part by “objections to
[a party’s] motion for entry of judgment and their own motion for entry of judgment,
which we have construed as motions for JNOV or to disregard the verdict.” See
Hong Kong Dev., Inc. v. Nguyen, 229 S.W.3d 415, 452 (Tex. App.—Houston [1st
Dist.] 2007, no pet.) (citing Cecil v. Smith, 804 S.W.2d 509, 510–11 (Tex. 1991)).
                                           7
summary judgment characterizing all property as community and declaring half of

the property as Betty Jo’s. However, Donalson’s counterclaim for declaratory relief

pertaining to reimbursement of the funds to the estate as well as her separate

challenge to the validity of Betty Jo’s will remained through trial. Harrington also

pleaded for attorney’s fees.

      Any interested person in the administration of the estate of a decedent may

bring a claim for declaratory relief to determine any question arising in the

administration of the trust or estate. See Tex. Civ. Prac. & Rem. Code Ann. § 37.005.

As a person interested in the estates of Betty Jo and George, Donalson had a right to

bring her counterclaim for declaratory relief regarding the validity of Betty Jo’s will

and whether the estates were entitled to reimbursement. See id. In any declaratory

proceeding brought under chapter 37, the trial court may award costs and reasonable

and necessary attorney’s fees as are equitable and just. 4 See id. § 37.009. Harrington

had to defend Donalson’s counterclaim for reimbursement to the estates along with

the will contest through trial. This necessarily implicated the interests of both parties,

as Donalson was also a beneficiary under Betty Jo’s prior will, which would have




      4
        On appeal, Donalson complains for the first time that the trial court failed to
find the attorney’s fees were “equitable and just.” Donalson did not complain in the
trial court that the fees were unreasonable, unnecessary, inequitable or unjust.
Having failed to raise this in the trial court, Donalson has not preserved this
complaint for our review. See Tex. R. App. P. 33.1(a)(1)(A).
                                          8
governed the disposition of her estate if the jury determined Betty Jo lacked

testamentary capacity when she executed the November 2016 will.

      “The availability of attorney’s fees under a particular statute is a question of

law for the court.” Holland v. Wal-Mart Stores, Inc., 1 S.W.3d 91, 94 (Tex. 1999)

(citation omitted). Therefore, a jury’s finding concerning the amount of reasonable

attorney’s fees is immaterial to the ultimate legal issue of whether such fees are

recoverable. See id. A jury can determine the amount of attorney’s fees whether or

not they can be recovered under the theory of law submitted to the jury. See id. The

jury was asked what sum of money it found to be necessary expenses and

disbursements, including reasonable attorney’s fees, to defend the document dated

November 15, 2016, previously admitted to probate. This finding could support an

award under the DJA or the Probate Code, as it addressed defending the will, which

also went to determining the rights of parties interested in the estates; however, the

trial court determined as a matter of law that attorney’s fees were available and

awarded them pursuant to Texas Civil Practice and Remedies Code Chapter 37, and

we agree. We need not address the availability of attorney’s fees under section

352.052 of the Probate Code.

      As an appellant attacking the legal sufficiency of an adverse finding on which

she did not have the burden of proof at trial, Donalson must demonstrate there is no

evidence to support the adverse finding. See Exxon Corp. v. Emerald Oil & Gas Co.,

                                          9
L.C., 348 S.W.3d 194, 215 (Tex. 2011). Harrington’s attorney testified at trial

regarding his experience, his hourly rate, the total fees incurred of $32,244 for work

performed defending the will and explained some of those tasks were “inextricably

intertwined” with other causes of action. Counsel testified that the fees were

reasonable and necessary. The trial court also admitted the attorney’s bill without

objection. Having failed to demonstrate that there was no evidence to support the

attorney’s fee award, Donalson has failed to meet her burden of proof on this issue.

See id. We overrule this issue. 5

                  Legal and Factual Sufficiency: Zero Damages

      Next, Donalson contends the evidence was legally and factually insufficient

to support the jury’s award of zero damages for Harrington’s breach of fiduciary

duty. To preserve factual sufficiency complaints, a complaint that a jury finding is

against the great weight of the evidence, or a complaint about the inadequacy or

excessiveness of damages, the complaining party must raise them in a motion for

new trial. See Tex. R. Civ. P. 324(b)(2), (3), (4). Donalson failed to file a motion for

new trial, therefore she did not preserve her factual sufficiency complaint for our



      5
        Donalson also complained about the trial court “re-open[ing]” evidence in
violation of Texas Rule of Civil Procedure 270, to hear testimony regarding
attorney’s fees in the event of an appeal. Since the trial court did not award appellate
attorney’s fees, the error, if any, in re-opening the evidence was harmless. See Tex.
R. App. P. 44.1(a) (judgment may not be reversed for error unless the error probably
caused the rendition of an improper judgment).
                                            10
review. See id.; see also Tex. R. App. P. 33.1(a)(1)(A). To preserve a legal

sufficiency complaint, a party must: (1) present a motion for instructed verdict or

judgment notwithstanding the verdict; (2) object to the submission of the jury

question; (3) present a motion to disregard the jury’s answer to a vital fact issue; or

(4) file a motion for new trial. Cecil, 804 S.W.2d at 510–11. Donalson did not present

her complaint to the trial court regarding the jury’s zero damages award as outlined

above. Her complaint that the evidence is legally insufficient to support the jury’s

award of zero damages is not preserved for review. See id.; see also Tex. R. App. P.

33.1(a)(1)(A). We overrule issue two.

            Legal and Factual Sufficiency: Ratification and Estoppel

      Finally, Donalson argues the evidence was legally and factually insufficient

to support the jury’s finding that George ratified Harrington’s conduct and that

Donalson was estopped from seeking damages based on Harrington’s reliance on

George’s representations to his detriment. Because Donalson did not file a motion

for new trial, her complaint regarding the factual insufficiency of the evidence to

support the jury’s findings of ratification and estoppel has not been preserved for our

review. See Tex. R. App. P. 33.1(a)(1)(A); Tex. R. Civ. P. 324(b)(2), (3), (4).

Donalson did object to the submission of the jury questions regarding ratification

and estoppel on the basis that the evidence did not support their submission, thus

preserving her legal sufficiency complaint. See Cecil, 804 S.W.2d at 510–11 (noting

                                          11
one way to preserve a legal sufficiency complaint is objecting to the submission of

a jury question). 6

       Donalson acknowledges that she did not have the burden of proof with respect

to the affirmative defenses of estoppel and ratification. Therefore, Donalson must

demonstrate there is no evidence to support the adverse finding. See Exxon Corp.,

348 S.W.3d at 215. In this case, however, the record establishes evidence supported

both findings. Harrington testified that in exchange for being available to run errands

for George and Betty Jo and drive them to doctors’ appointments, George agreed to

pay Harrington’s bills in a certain amount each month. Harrington also testified that

he purchased groceries for them, picked up medications for them, and brought meals

from restaurants for them. There was also testimony that George paid for repairs to

his home. The evidence established that up until shortly before his death, George

handled his own financial affairs, including writing checks, keeping up with his bank

records, and dealing with his accountant. Harrington testified that George sometimes

signed checks but left the amounts blank and allowed Harrington to fill them out.

The evidence further revealed that this went on for many years and continued even


       6
         To the extent that she argues that the lack of a definition of “estoppel” in the
jury charge was confusing, that objection was not made in the trial court nor did she
submit a “substantially correct definition” in writing, so we do not address it. See
Tex. R. Civ. P. 278 (“Failure to submit a definition or instruction shall not be deemed
a ground for reversal of the judgment unless a substantially correct definition or
instruction has been requested in writing and tendered by the party complaining of
the judgment.”).
                                           12
after Betty Jo died. From this evidence, the jury could have concluded that even if

George did not have all material knowledge of the breach of fiduciary duty when he

initially wrote the checks, George thereafter ratified Harrington’s expenditures and

that Harrington relied on George’s acceptance of these expenditures by his actions

in the years after Betty Jo died. Donalson has failed to meet her burden to show that

there was no evidence to support the jury’s findings, and we conclude the evidence

is legally sufficient.

       Donalson also contends that the jury’s findings with respect to ratification and

estoppel were contradictory. Specifically, he contends that the jury found George

did not have knowledge of all material facts. But, for the jury to find that he ratified

Harrington’s conduct, it would necessarily require full knowledge of the facts. “[T]o

preserve error based on fatally conflicting jury answers, parties must raise that

objection before the trial court discharges the jury.” USAA Tex. Lloyds Co. v.

Menchaca, 545 S.W.3d 479, 518 (Tex. 2018); see also Tex. R. Civ. P. 295 (noting

that for conflicting answers, the trial court shall instruct the jury in writing in open

court of the nature of the conflict, provide the jury with appropriate instructions, and

retire the jury for further deliberations). Donalson made no objection to any conflict

between the jury’s answers prior to the jury being discharged, and consequently,

failed to preserve error with respect to any conflict. See Menchaca, 545 S.W.3d at




                                          13
518; Sears, Roebuck & Co. v. Kunze, 996 S.W.2d 416, 423 (Tex. App.—Beaumont

1999, pet. denied).

      We determine Donalson failed to preserve her factual sufficiency complaint

and complaint regarding conflicting jury answers. Having further determined the

evidence was legally sufficient to support the jury’s findings as to ratification and

estoppel, we overrule issue three.

                              Appellee’s Cross-Point

      Harrington raises one cross-point on appeal, in essence presenting another

reason for affirming the trial court’s judgment. See City of Austin v. Whittington, 384

S.W.3d 766, 789 (Tex. 2012) (addressing appellate cross-point where no notice of

appeal was filed because the party did not seek greater relief than the judgment

awarded). Harrington complains that the evidence was legally and factually

insufficient to prove a relationship of trust or confidence or breach of fiduciary duty

by Harrington and asserts that he preserved these complaints by objecting to

Questions No. 2 and No. 4 in the Court’s Charge regarding breach of fiduciary duty.

While it is true that an objection to the submission of a question can preserve a legal

sufficiency challenge, a party must file a motion for new trial to preserve a factual

sufficiency complaint. See Tex. R. Civ. P. 324(b)(2). Harrington did not file a motion

for new trial, so any factual sufficiency complaint is waived. See id.




                                          14
       Harrington’s legal insufficiency complaint was preserved by an objection to

Question No. 2 that “there’s no evidence or insufficient evidence to submit the

question to the jury of a relationship of trust and confidence” between the decedents

and Harrington. He also objected to Question No. 4 on the basis that “there’s no

evidence that he had a[n] informal or formal fiduciary relationship with George

Hayes.” He primarily challenges the existence of the fiduciary relationship.

“Generally, the elements of a claim for breach of fiduciary duty are (1) the existence

of a fiduciary duty, (2) breach of the duty, (3) causation, and (4) damages.” First

United Pentecostal Church of Beaumont v. Parker, 514 S.W.3d 214, 220 (Tex. 2017)

(citations omitted). A fiduciary relationship can be formal or informal. See Meyer v.

Cathey, 167 S.W.3d 327, 330–31 (Tex. 2005). Formal fiduciary relationships arise

as a matter of law, such as with attorney-clients, partnerships, and trustee

relationships. See id. at 330. Informal fiduciary relationships can arise from moral,

social, domestic, or purely personal relationships of trust and confidence. See id. at

331.

       Harrington did not have the burden of proof regarding the existence of a

fiduciary relationship and Harrington’s breach of that duty. Therefore, in challenging

the legal sufficiency of these findings on which he did not have the burden of proof,

Harrington must demonstrate no evidence supports them. See Exxon Corp., 348

S.W.3d at 215. The record contained evidence that Harrington took care of many of

                                         15
George and Betty Jo’s daily needs, from getting food and medications to taking them

for medical care. The record further reveals that George and Betty Jo were unable to

drive and suffered from a multitude of physical ailments that made them dependent

upon Harrington. The record also showed there was a familial relationship between

George and Betty Jo and Harrington. Legally sufficient evidence “would enable

reasonable and fair-minded people to reach the verdict under review.” City of Keller

v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005). In our review, we “credit favorable

evidence if reasonable jurors could, and disregard contrary evidence unless

reasonable jurors could not.” Id. Using these guiding principles, we cannot say that

Harrington has demonstrated no evidence supports these findings. Accordingly, the

evidence was legally sufficient to support the jury’s affirmative finding that a

relationship of confidence and trust existed, and that Harrington failed to comply

with the fiduciary duty. See Exxon Corp., 348 S.W.3d at 215.

      Another argument Harrington raises with respect to Question No. 4 is that the

question “does not define fiduciary duty, so damages cannot be presumed by this

jury finding[.]”Nowhere in his objection did he apprise the trial court that a specific

definition of “fiduciary duty” should have been included nor did he submit a written

definition to the trial court. See Tex. R. Civ. P. 278 (noting requirement for

“substantially correct definition” in writing); Security Nat. Ins. Co. v. Murrell, No.

02-11-00155-CV, 2012 WL 3115733, at *4 (Tex. App.—Fort Worth Aug. 2, 2012,

                                          16
pet. denied) (mem. op.) (concluding that where party did not present proposed

correct definition in writing it waived error, if any).

      We overrule Harrington’s cross-point.

                                      Conclusion

      We conclude legally sufficient evidence supported the attorney’s fees award,

which are recoverable under the DJA, and legally sufficient evidence supported the

jury’s answers to the affirmative defense questions regarding ratification and

estoppel. All other issues having been waived for lack of preservation, we affirm the

trial court’s judgment.

      AFFIRMED.



                                                ________________________________
                                                        CHARLES KREGER
                                                              Justice

Submitted on February 19, 2021
Opinion Delivered July 29, 2021

Before Kreger, Horton and Johnson, JJ.




                                           17